Exhibit 10.3

 

FORM OF AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of May 26, 2013 (this
“Agreement”) by and between IDEXX Laboratories, Inc., a Delaware corporation
(the “Company”), and ____________________________ (the “Executive”) and amends
and restates in its entirety the Executive Employment Agreement between the
Company and the Executive dated as of February 13, 2012.

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives and in consideration of the
mutual covenants and promises contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties to this Agreement, the Company and Executive agree
as follows:

 

1.        Certain Definitions.

 

(a)                  The “Effective Date” shall mean the first date during the
Change of Control Period (as defined in Section 1(b)) on which a Change of
Control (as defined in Section 2) occurs. Anything in this Agreement to the
contrary notwithstanding, if a Change of Control occurs and if the Executive's
employment with the Company is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or (ii)
otherwise arose in connection with or anticipation of a Change of Control, then
for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

 

(b)                  The “Change of Control Period” shall mean the period
commencing on the date hereof and ending on September 30, 2014; provided,
however, that  on each annual anniversary of such date (such date and each
annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate one year from such Renewal Date,
unless at least 120 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.

 

2.        Change of Control.  For the purpose of this Agreement, a “Change of
Control” shall mean:





 

--------------------------------------------------------------------------------

 

 

 

(a)                  The acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of either (i) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iv)
any acquisition by any corporation pursuant to a transaction which satisfies the
criteria set forth in clauses (i), (ii) and (iii) of subsection (c) of this
Section 2; or

 

(b)                  A change in the composition of the Board, as a result of
which fewer than one-half of the incumbent directors are directors who either
(i) had been directors of the Company 24 months prior to such change or (ii)
were elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the directors who had been directors of the Company 24
months prior to such change and who were still in office at the time of the
election or nomination, but excluding, for purposes of this clause (ii), any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

 

(c)                  Consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, immediately following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
a majority of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, of the corporation resulting from such
Business Combination (which as used in this Section 2(c) shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation and (iii) at least half of the members of the
board of directors of the corporation resulting from such



 

--------------------------------------------------------------------------------

 

 

Business Combination were members of the Company’s Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(d)                  Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company or the sale of substantially all of
the assets of the Company.

 

Notwithstanding the foregoing, for any payments or benefits hereunder there are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the foregoing event must constitute a “change in control event” within
the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).

 

3.        Employment Period.  The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the earlier of (i) the
second anniversary of such date or (ii) the termination of the Executive’s
employment pursuant to Section 5 hereof (the “Employment Period”). Except as
provided in Section 1(a), nothing in this Agreement shall, prior to the
Effective Date, impose upon the Company any obligation to retain the Executive
as an employee. In addition, nothing in this Agreement shall restrict the
Executive from terminating his employment with the Company, and no such
termination by the Executive shall be deemed a breach of this Agreement.

 

4.        Terms of Employment.

 

(a)      Position and Duties.

 

(i)                                 During the Employment Period, (A) the
Executive's position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date and (B) the Executive's services shall be performed
at the location where the Executive was employed immediately preceding the
Effective Date or any office or location less than 35 miles from such location.

 

(ii)                                 During the Employment Period, and excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive's reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company or the terms of this
Agreement. It is expressly understood and agreed that to the extent that any
such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the



 

--------------------------------------------------------------------------------

 

 

Effective Date shall not thereafter be deemed to interfere with the performance
of the Executive's responsibilities to the Company.

 

(b)      Compensation.

 

(i)                                 Base Salary. During the Employment Period,
the Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Employment Period, the Annual
Base Salary shall be reviewed no more than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after any such increase and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.

 

(ii)                                 Annual Bonus. In addition to Annual Base
Salary, during the Employment Period, the Executive shall be entitled to receive
such annual bonus as may be determined by the Board of Directors, but in no
event shall the target bonus opportunity, expressed as a percentage of Annual
Base Salary, be less than the target bonus opportunity in respect of the full
fiscal year immediately preceding the Effective Date.  Any annual bonus shall be
paid no later than March 15 of the year following the year in which such bonus
is earned.

 

(iii)                                 Incentive Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive plans,
practices, policies and programs applicable generally to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

 

(iv)                                 Welfare Benefit, Savings and Retirement
Plans. During the Employment Period, the Executive and/or the Executive's
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit, savings and retirement plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, split-dollar life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other peer executives of the Company, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately



 

--------------------------------------------------------------------------------

 

 

preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its affiliated companies.

 

(v)                                 Expenses. During the Employment Period, the
Executive shall be entitled to receive reimbursement for all reasonable expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company in effect immediately prior to the Effective Date.

 

(vi)                                 Vacation. During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the plans,
policies, programs and practices of the Company and its affiliated companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
its affiliated companies.

 

(c)                  Equity Awards.  Immediately prior to the consummation of a
Change of Control each then outstanding award for common stock of the Company,
including without limitation any stock option, stock appreciation right,
restricted stock unit award, restricted stock award or other stock-based award
(an “Award”), held by the Executive shall become immediately exercisable,
vested, realizable, or deliverable, or free from restrictions applicable to the
Award as to twenty-five percent (25%) of the number of shares as to which each
such Award would otherwise be subject to restrictions or not then be
exercisable, vested, realizable, or deliverable (rounded down to the nearest
whole share), and the number of shares as to which each such Award shall become
exercisable, vested, realizable, deliverable and free from restrictions on each
vesting date set forth in the Executive’s applicable Award agreement shall be
reduced by 25%.  In addition, all such Awards held by the Executive shall
immediately become fully exercisable, vested, realizable, deliverable and free
from restrictions if and when, within 24 months after a Change of Control, the
Executive’s employment with the Company (or the acquiring or succeeding entity)
is involuntarily terminated by the Company (or such acquiring or succeeding
entity) other than for Cause or is terminated by the Executive for Good
Reason.  Notwithstanding the provisions of this Section 4(c), if any such
outstanding Award is terminated in connection with a Change of Control, such
Award shall become fully exercisable, vested, realizable, deliverable and free
from restrictions immediately before the occurrence of the Change of Control.

 

5.        Termination of Employment.

 

(a)                  Death or Disability.  The Executive's employment shall
terminate automatically upon the Executive's death during the Employment Period.
If the Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 13(b) of this Agreement of its intention to terminate the Executive's
employment. In such event, the Executive's employment with the



 

--------------------------------------------------------------------------------

 

 

Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
“Disability” shall mean the Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months as determined by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive's legal representative.

 

(b)                  Cause.  Subject to Section 5(d), the Company may terminate
the Executive's employment during the Employment Period for Cause. For purposes
of this Agreement, “Cause” shall mean:

 

i.                                 the willful failure of the Executive to
perform substantially the Executive's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board which specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed the Executive's duties, or

 

ii.                                the willful engaging by the Executive in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.

 

(c)                  Good Reason.  The Executive's employment may be terminated
by the Executive with or without Good Reason. For purposes of this Agreement,
“Good Reason” shall mean one or more of the following conditions arising without
the consent of the Executive:

 

i.

A material diminution in the Executive’s Annual Base Salary;

 

ii.        A material diminution in the Executive’s authority, duties, or
responsibilities;

 

iii.       A material diminution in the budget over which the Executive retains
authority;

 

iv.       A material change in the geographic location at which the Executive
must perform services; or 

 

v.        Any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Executive provides services.

 





 

--------------------------------------------------------------------------------

 

 

(d)      Notice of Termination.

 

(i)                                 Any termination by the Company for Cause, or
by the Executive for Good Reason, shall be effected by Notice of Termination to
the other party hereto given in accordance with Section 13(b) of this
Agreement.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice).  The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstances in
enforcing the Executive's or the Company's rights hereunder.

 

(ii)                                 Any Notice of Termination for Cause must be
given within sixty (60) days of the Board learning of the event(s) or
circumstance(s) which the Board believes constitute(s) Cause. Prior to any
Notice of Termination for Cause being given (and prior to any termination for
Cause being effective), the Executive shall be entitled to a hearing before the
Board at which he may, at his election, be represented by counsel and at which
he shall have a reasonable opportunity to be heard.  Such hearing shall be held
on not less than fifteen days prior written notice to the Executive stating the
Board's intention to terminate the Executive for Cause and stating in detail the
particular event(s) or circumstance(s) which the Board believes constitute(s)
Cause for termination.

 

(iii)                                 Any Notice of Termination for Good Reason
must be given to the Company within sixty (60) days of the initial existence of
one or more conditions described in Section 5(c)(i) through (vi) which the
Executive believes constitute(s) Good Reason.  Upon such Notice of Termination
for Good Reason, the Company shall be entitled to a period of thirty (30) days
during which it may remedy the condition (s) and not be required to pay benefits
under this Agreement.  It is intended that termination of employment by an
Executive due to one or more of the conditions described in Section 5(c)(i)
through (vi), pursuant to notice given in accordance with this Section
5(d)(iii), shall be treated as an involuntary separation from service pursuant
to the good reason safe harbor set forth in Treasury Regulation Section
1.409A-1(n)(2)(ii).

 

(e)                  Date of Termination.  “Date of Termination” means (i) if
the Executive's employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, subject, in the case of
termination by the Company, for Cause, to the Company's compliance with Section
5(d)(ii) and in the case of termination by the Executive for Good Reason, to the
Executive’s compliance with Section 5(d)(iii); (ii) if the Executive's
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination; and (iii) if the Executive's employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.  A



 

--------------------------------------------------------------------------------

 

 

termination of employment occurs upon a termination of employment with the
Company and any affiliate of the Company in all capacities, including as a
common law employee and independent contractor.  Whether a Participant has had a
termination of employment shall be determined by the Company on the basis of all
relevant facts and circumstances with reference to Treasury Regulations Section
1.409A-1(h) regarding a “separation from service” and the default provisions set
forth in Treasury Regulation Section 1.409A-1(h)(1)(ii).

 

6.        Obligations of the Company Upon Termination.

 

(a).                Good Reason; Other Than for Cause, Death or Disability.  If,
during the Employment Period, the Company shall terminate the Executive's
employment other than for Cause, Death or Disability or the Executive shall
terminate employment for Good Reason:

 

(i)                                 the Company shall pay to the Executive in a
lump sum in cash the following amounts, subject, in each case, to Sections 11
and 12 hereof:

 

A.                                            the sum of (1) the Executive's
Annual Base Salary through the Date of Termination to the extent not theretofore
paid, (2) the product of (x) the target bonus for the then current fiscal year
and (y) a fraction, the numerator of which is the number of days in the then
current fiscal year through the Date of Termination, and the denominator of
which is 365 and (3) any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case to the extent not theretofore paid (the sum of the
amounts described in clauses (1), (2), and (3) shall be hereinafter referred to
as the “Accrued Obligations”); and  

 

B.                                            the amount equal to the product of
(1) two and (2) the sum of (x) the Executive's Annual Base Salary and (y) the
Average Annual Bonus.  The Average Annual Bonus is equal to the average of the
bonus paid (or payable) to the Executive for the three prior full fiscal years
(or, if fewer, the number of full fiscal years the Executive was employed by the
Company prior to the Effective Date); provided that if the Executive was not
eligible to participate in an annual bonus program for at least one full fiscal
year, the Average Annual Bonus shall be the Executive’s target bonus for the
year in which termination of employment occurs.

 

(ii)                                 for 24 months after the Executive's Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
benefits to the Executive and/or the Executive's family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b)(iv) of this Agreement
(excluding any savings and/or retirement plans) if the Executive's employment
had not been terminated or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies and their families, provided, however, that
if the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer-provided plan,
the medical and other welfare benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility. For purposes of determining eligibility (but not



 

--------------------------------------------------------------------------------

 

 

the time of commencement of benefits) of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until 24 months after the Date of
Termination and to have retired on the last day of such period;

 

(iii)                                 to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”); and

 

(iv)                                 the Company shall timely reimburse the
Executive up to $12,500 each year (an aggregate of $25,000) for expenses
incurred in connection with outplacement services and relocation costs incurred
in connection with obtaining new employment outside the State of Maine until the
earlier of (i) 24 months following the termination of Executive’s employment or
(ii) the date the Executive secures full time employment.

 

(v)                                 Reimbursements.  Any reimbursements made
under this Agreement shall made or provided in accordance with Section 409A of
the Code to the extent that such reimbursements are subject to Section 409A,
including, as applicable, to the following conditions:

 

i.                                 the amount of expenses eligible for
reimbursement provided in any one taxable year of Executive shall not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided in
any other taxable year of Executive;

 

ii.                                the reimbursement of any expense shall be
made no later than the last day of Executive’s taxable year following
Executive’s taxable year in which the expense was incurred (unless this
Agreement specifically provides for reimbursement by an earlier date); and

 

iii.                              the right to reimbursement of an expense shall
not be subject to set off, liquidation or exchange for another benefit.

 

(b)                   Death.  If the Executive's employment is terminated by
reason of the Executive's death during the Employment Period, this Agreement
shall terminate without further obligations to the Executive's legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to the Executive's estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.

 

(c)                  Disability.  If the Executive's employment is terminated by
reason of the Executive's Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations and the



 

--------------------------------------------------------------------------------

 

 

timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination.

 

(d)                  Cause; Other than for Good Reason.  If the Executive's
employment shall be terminated for Cause during the Employment Period, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay to the Executive (x) his Annual Base Salary through
the Date of Termination, (y) the amount of any compensation previously deferred
by the Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid or not yet provided. If the Executive voluntarily terminates employment
during the Employment Period, excluding a termination for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations and the timely payment or provision of Other
Benefits. In such case, all Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination.

 

(e)                  Time of Payment.  Amounts payable under this Section 6
following an Executive’s termination of employment, other than those expressly
payable on a deferred basis, will be paid in the payroll period next following
the payroll period in which termination of employment occurs except as otherwise
provided in Sections 11 or 12. 

 

7.        Nonexclusivity of Rights.  Nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify, nor, subject to Section 13(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

8.        Full Settlement.  The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive (under this Agreement or otherwise) or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as otherwise provided in this
agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment. 

 

9.        Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive's employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive's employment with the Company,
the Executive shall not, without



 

--------------------------------------------------------------------------------

 

 

the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it. In no event shall
an asserted violation of the provisions of this Section 9 constitute a basis for
deferring or withholding any amounts or benefits otherwise payable or to be
provided to the Executive under this Agreement.

 

10.      Successors.

 

(a)                  This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.

 

(b)                  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

 

(c)                  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid.

 

11.      Section 409A Compliance.  

 

(a)                  It is intended that each payment or benefit or installment
of payments and benefits under this Agreement shall be treated as a “separate
payment” for purposes of Section 409A of the Code.  Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any
payments or benefits except to the extent specifically permitted or required by
Section 409A.

 

(b)                  If any payment, compensation or other benefit provided to
the Executive in connection with his employment termination is determined, in
whole or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Executive is a Specified Employee as
defined in Section 409A(a)(2)(B)(i), no part of such payments shall be paid
before the day that is six (6) months plus one (1) day after the date of
termination, or, if earlier, the Executive’s death (the “New Payment
Date”).  The aggregate of any payments that otherwise would have been paid to
the Executive during the period between the date of termination and the New
Payment Date shall be paid to the Executive in a lump sum on such New Payment
Date.  Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.

 

(c)                  For purposes of this Agreement, a “Specified Employee”
shall mean an employee of the Company who satisfies the requirements for being
designated a “key employee” under Section 416(i)(1)(A)(i), (ii) or (iii) of the
Code without regard to Section 416(i)(5) of the



 

--------------------------------------------------------------------------------

 

 

Code at any time during a calendar year, in which case such employee shall be
considered a Specified Employee for the twelve-month period beginning on the
first day of the fourth month immediately following the end of such calendar
year. Notwithstanding the foregoing, all employees who are nonresident aliens
during an entire calendar year are excluded for purposes of determining which
employees meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the
Code without regard to Section 416(i)(5) of the Code for such calendar year. The
term “nonresident alien” as used herein shall have the meaning set forth in
Regulations Section 1.409A-1(j).  In the event of any corporate spinoff or
merger, the determination of which employees meet the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for any calendar year shall be determined in accordance with
Regulations Section 1.409A-1(i)(6).

 

(d)                  The terms of this Agreement are intended to comply with or
be exempt from Section 409A of the Code and the guidance issued thereunder and
shall be interpreted consistently therewith.  The parties acknowledge and agree
that the interpretation of Section 409A and its application to the terms of this
Agreement is uncertain and may be subject to change as additional guidance and
interpretations become available.  Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to the
Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A are intended to comply with
Section 409A.  If, however, any such benefit or payment is deemed to not comply
with Section 409A, the Company and the Executive agree to renegotiate in good
faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereunder) so that either (i) Section
409A will not apply or (ii) compliance with Section 409A will be achieved;
provided,  however, that any resulting renegotiated terms shall provide to the
Executive the after-tax economic equivalent of what otherwise has been provided
to the Executive pursuant to the terms of this Agreement, and provided further,
that any deferral of payments or other benefits shall be only for such time
period as may be required to comply with Section 409A.

 

12.      Release.  As a condition of receipt of any payments or benefits under
this Agreement, the Executive shall be required to sign a customary release
prepared by and provided by the Company (the “Release”) and to abide by the
provisions thereof.  The Release shall contain a release and waiver of any
claims the Executive or his or her representatives may have against the Company
and its officers, directors, affiliates and/or representatives, and shall
release those entities and persons from any liability for such claims including,
but not limited to, all employment discrimination claims.  Payments and benefits
under this Agreement will be paid on the 90th day following the Executive’s
termination of employment provided the Executive has executed and submitted the
Release and the statutory period during which the Executive is entitled to
revoke the Release has expired on or before that 90th day.  If the Executive
fails to so execute the Release, receipt of any payments and benefits under this
Agreement is forfeited.

 

13.      Miscellaneous.

 

(a)                  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.



 

--------------------------------------------------------------------------------

 

 

This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

(b)                  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

 

 

If to the Executive:

[NAME]

c/o IDEXX Laboratories, Inc.
One Idexx Drive
Westbrook, ME 04092

 

If to the Company:

IDEXX Laboratories, Inc.
One Idexx Drive
Westbrook, ME 04092
Attention:  Chairman of Compensation Committee

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)                  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(d)                  The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(e)                  The Executive's or the Company's failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation the right of the Executive to terminate employment for Good Reason
pursuant to Section 5(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

(f)                  The Executive and the Company acknowledge that, except as
may otherwise be provided under any other written agreement between the
Executive and the Company, the employment of the Executive by the Company is “at
will” and, subject to Section 1(a) hereof, prior to the Effective Date, the
Executive's employment and/or this Agreement may be terminated by either the
Executive or the Company, by written notice to the other, at any time prior to
the Effective Date, in which case the Executive shall have no further rights or
obligations under this Agreement. From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.





 

--------------------------------------------------------------------------------

 

 

 

(g)                  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators in Portland, Maine, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator's award in any court of competent jurisdiction. The
Company and the Employee shall separately pay for their respective counsel fees
and expenses and the arbitration panel shall allocate the costs and expenses of
the arbitration between the Executive and the Company; provided, however, if the
Executive substantially prevails on a material item that was subject to
arbitration, the Company shall bear all expenses and other costs of the
arbitration and all reasonable attorneys’ fees and expenses borne by the
Executive.

 

(h)                  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and, except as
otherwise provided herein, supersedes all prior communications, agreements and
understandings, written or oral, with the Company or any of its affiliates or
predecessors with respect to the terms and conditions of the Executive’s
employment.  Notwithstanding the provisions of the preceding sentence, this
Agreement does not supersede any agreement between the Executive and the Company
regarding non-disclosure and developments or any non-competition agreement
between the Executive and the Company.  In addition, the Executive shall remain
subject to the post-termination non-compete obligations under any non-compete
agreement with the Company notwithstanding any terms of such agreement that
would relieve the Executive of such obligations upon termination of the
Executive’s employment with the Company other than for Cause.

 

 

[Remainder of Page Intentionally Left Blank]





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

EXECUTIVE:

 

 

___________________________________________
[NAME]

 

 

COMPANY:

IDEXX Laboratories, Inc.

 

 

By:_________________________________________ 

Name:

Title:

 

 

 

 



 

--------------------------------------------------------------------------------